     Case 4:18-cv-00244-WTM-CLR Document 18 Filed 03/28/19 Page 1 of 5




               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION



ASHLEY F. CUMMINGS,                 :
                                    :
               Plaintiff,           :               Civil Action File No.
                                    :               4:18-cv-00244-WTM-JEG
     v.                             :
                                    :
BIGNAULT & CARTER, LLC; W.          :
PASCHAL BIGNAULT; and LORI A. :
CARTER,                             :
                                    :
               Defendants.          :
____________________________________:

                  PLAINTIFF’S RESPONSE TO
         DEFENDANTS’ MOTION TO APPROVE SETTLEMENT

      COMES NOW Larry Pankey, lead counsel for Plaintiff, and hereby responds

to Defendants’ Motion to Approve Settlement.

      Previously, the parties believed they had settled this matter and filed a Joint

Motion To Approve Settlement Agreement [Dkt. 13]. The Settlement Agreement

And Release had been agreed to, and fully-executed by the Plaintiff and the

Defendants, with the understanding that Plaintiff’s attorney’s fees were on a

contingency fee basis of 40%, plus costs. However, after Plaintiff’s counsel applied

his 40% contingency and expenses to the settlement amounts, the Settlement

                                        -1-
     Case 4:18-cv-00244-WTM-CLR Document 18 Filed 03/28/19 Page 2 of 5




Agreement And Release was not approved by the Court. The Court then denied the

Joint Motion To Approve Settlement Agreement, stating that a fairness assessment

needed to be completed before approval.

      With apologies to the Court, the delay in resolving this case is because of

Plaintiff counsel’s attempt to apply his 40% contingency agreement, plus expenses,

to the settlement amounts after the case had been settled. However, as Defendants’

counsel correctly points out, the settlement amount for the Plaintiff was separately

negotiated, including liquidated damages and amounts to complete relief, over and

above the time records provided by Defendants.

      As set out by Defendants in Defendants’ Motion To Approve Settlement [Dkt.

16], Plaintiff’s counsel likewise requests that the Settlement Agreement And Release

be approved as 1) $41,646.00 dollars to the Plaintiff, representing both her unpaid

overtime and liquidated damages; and 2) $3,354 dollars to Plaintiff’s counsel for

attorney’s fees and expenses.

      In the alternative, if the Court disapproves the settlement, Plaintiff’s counsel

requests permission to file a Petition For Fees showing his attorney’s fees and costs

expended to date.




                                        -2-
Case 4:18-cv-00244-WTM-CLR Document 18 Filed 03/28/19 Page 3 of 5




Respectfully submitted this 28th day of March 2019.

                               PANKEY & HORLOCK, LLC


                               By: s/ Larry A. Pankey .         .
                                    Georgia Bar No. 560725
                                    Attorneys for Plaintiff
                                    1441 Dunwoody Village Parkway
                                    Suite 200
                                    Atlanta, Georgia 30338-4122
                                    Telephone: 770-670-6250
                                    Facsimile: 770-670-6249
                                    LPankey@PankeyHorlock.com




                                -3-
     Case 4:18-cv-00244-WTM-CLR Document 18 Filed 03/28/19 Page 4 of 5




               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION




ASHLEY F. CUMMINGS,                 :
                                    :
               Plaintiff,           :               Civil Action File No.
                                    :               4:18-cv-00244-WTM-JEG
     v.                             :
                                    :
BIGNAULT & CARTER, LLC; W.          :
PASCHAL BIGNAULT; and LORI A. :
CARTER,                             :
                                    :
               Defendants.          :
____________________________________:

                         CERTIFICATE OF SERVICE

      I hereby certify that on this date, I electronically filed Plaintiff’s Response

To Defendants’ Motion To Approve Settlement with the Clerk of Court using the

CM/ECF system which will automatically send email notification of such filing to

the following attorneys of record:

                                 Charles Herman
                             Charles Herman Law
                        Charles@CharlesHermanLaw.com
                            Attorneys for Defendants




                                        -4-
Case 4:18-cv-00244-WTM-CLR Document 18 Filed 03/28/19 Page 5 of 5




Dated this 28th day of March 2019.

                               PANKEY & HORLOCK, LLC


                               By: /s/ Larry A. Pankey            .
                                    Georgia Bar No. 560725
                                    Attorneys for Plaintiff
                                    1441 Dunwoody Village Parkway
                                    Suite 200
                                    Atlanta, Georgia 30338-4122
                                    Telephone: 770-670-6250
                                    LPankey@PankeyHorlock.com




                                -5-
